Citation Nr: 1130542	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  11-00 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from August 1972 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating action of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  In particular, the April 2010 rating decision denied reopening the previously denied issue of entitlement to service connection for PTSD.  The Veteran appealed this decision to BVA, and the case was referred to the Board for appellate review.  

To establish jurisdiction over the new and material issue on appeal, the Board must first consider whether new and material evidence has been received sufficient to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  


REMAND

In the January 2011 substantive appeal, the Veteran requested a hearing at the Board in Washington, D.C. before a Veterans Law Judge (VLJ) prior to his claim being reviewed by the Board.  A date for the hearing was scheduled in August 2011, and the Veteran was notified of the location, date, and time of his hearing.  However, in a statement received at the Board in July 2011, the Veteran explained that, due to financial hardship, he would be unable to attend his hearing in Washington, D.C., and instead requested a hearing before a VLJ at his local RO.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

The Board finds that the Veteran in the present appeal has filed a timely motion for rescheduling his hearing based upon good cause.  See 38 C.F.R. §§ 20.702(c).  Accordingly, the motion to reschedule the Veteran for his requested hearing is granted.  A remand of the present appeal is necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a hearing before a VLJ at the Cleveland, Ohio RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

